Citation Nr: 1236488	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  11-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cataracts, secondary to service connected type II diabetes mellitus.  

4.  Entitlement to service connection for macular degeneration, secondary to service connected type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969, to include in the Republic of Vietnam, including combat service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Winston-Salem, North Carolina, VA Regional Office (RO).  

The Board notes that service connection for posttraumatic stress disorder (PTSD) was granted in a December 2011 rating decision.  This represents a full grant of the benefits sought in regard to this issue.  

The Veteran testified before the undersigned via videoconference hearing in September 2012.  A transcript of the hearing is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes related to in-service combat-related acoustic trauma.

2.  The Veteran has tinnitus related to in-service combat-related acoustic trauma.

3.  It is at least as likely as not that the Veteran's cataracts are etiologically related to his service-connected diabetes mellitus.  

4.  It is at least as likely as not that the Veteran's macular degeneration is etiologically related to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).

3.  Cataracts were caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

4.  Macular degeneration was caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

38 U.S.C.A. § 1154(a) requires due consideration be given to circumstances of a Veteran's service and to all pertinent medical and lay evidence, even in cases not involving combat injury.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

In this decision, the Board grants service connection for bilateral hearing loss, tinnitus, cataracts and macular degeneration.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Hearing Loss and Tinnitus

The Veteran asserts that he has hearing loss and tinnitus as a result of combat service in Vietnam.  Having considered the evidence, the Board finds that service connection is warranted.  

The Board notes that in addition to the award of a Vietnam Campaign Medal with Device, service personnel records document his participation in combat operations against the enemy in 1968, to include the DEFENSE OF THE QUANG TRI AIRFIELD COMPLEX, SCOTLAND II, KENTUCKY and CANTON II.  Indeed, in establishing service connection for posttraumatic stress disorder the RO cited the Veteran's combat service in Vietnam.  Therefore, the record establishes that the Veteran engaged in combat with the enemy during service, and thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  For a combat Veteran both the combat injury and the disability due to the in-service combat injury are presumed.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, both hearing loss and tinnitus are consistent with the circumstances of the Veteran's service and are presumed to have been incurred during service.  In addition, there is competent, credible evidence of a causal relationship between his current bilateral hearing loss and tinnitus and in-service noise exposure during combat.  

The Board notes that the Veteran is competent to report his symptoms service records reflect his military occupational specialty (MOS) was field medic.  In addition, testimony at the hearing before the undersigned was to the effect that he had constant noise exposure for the entire year he served in Vietnam, to include in association with small arms fire, as well as exposure from mortar attacks.  In support of his contentions is a May 2012 private audiologic evaluation report notes a history of noise exposure during service, as well as tinnitus, and the diagnosis was mild to moderate sensorineural hearing loss.  In addition, discrimination ability was 84 percent correct on the right and 72 percent correct on the left.  

Further, the October 2010 VA examination report reflects audiometry test results showed a mild sensorineural hearing loss in the left ear, and even though the results for the right ear were noted to be normal, discrimination ability was 92 percent correct on the right.  The Board notes that for VA compensation purposes, a hearing loss disability is established when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  Thus, both the VA examination report and the private record establish a bilateral hearing loss disability for VA compensation purposes.  In addition, tinnitus was noted to be at least as likely as not related to his hearing loss.  

The Board notes that although the October 2010 VA examiner's opinion is to the effect that the Veteran's hearing loss and tinnitus are less than likely related to in-service noise exposure, the basis for the opinion was that noise exposure is not proven to cause latent onset hearing loss or tinnitus, and normal hearing at separation was noted.  Although the May 1969 separation examination report notes whispered voice testing was 15/15 on the right and 15/15 on the left, the report does not reflect results of audiometric testing.  Regardless, the Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The improper reliance on the absence of documented hearing loss at separation and a lack of corroborating medical evidence in determining there is no nexus between the Veteran's current disabilities and service without addressing the competent evidence of continuity of symptomatology, diminishes the probative value of the opinion.  Symptoms, not treatment, are the essence of any evidence of a continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In addition, the opinion does not address the pertinent private treatment records.  

The evidence establishes combat-related noise exposure during service based on not only his service personnel records but also on his credible testimony, and thus, incurrence of hearing loss and tinnitus during combat service is presumed.  In addition, the Board finds his report as to both the onset of hearing loss and tinnitus and continuity of symptoms after separation to the present, to be competent and credible, and supported by objective evidence showing a hearing loss disability and tinnitus.  Moreover, the Board finds that the evidence is not sufficient to rebut the presumption that his bilateral hearing loss and tinnitus became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of hearing loss and tinnitus during and since service, and the diagnosis of bilateral hearing loss for VA compensation purposes and tinnitus, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

Cataracts and Macular Degeneration

The Veteran asserts that his cataracts and macular degeneration are caused or aggravated by service-connected diabetes mellitus.  Having considered the evidence, the Board finds service connection on a secondary basis is warranted.  

Lending support to his competent assertions is a February 2009 private opinion in which it is noted that his diabetes mellitus disrupts the biochemistry of the proteins of the lens, and thus, can hasten the growth of cataracts.  The doctor further reported that diabetes also causes damage to the small blood vessels in the eyes by developing microaneurisms that may lead to leakage and swelling, occurring mostly in the macular area of the retina.  It was concluded that it is at least as likely as not that there is a correlation between the Veteran's diabetes and his cataracts and macular degeneration.  

The Board notes that although the January 2009 VA examiner opined that the Veteran had only pre-cataract lens changes, private optometry treatment records reflect cortical cataracts in July 2005 and in September 2008.  In addition, and even though the VA examiner opined that he had dry, age-related macular degeneration and that diabetes was more likely to cause wet, not dry, macular degeneration, an opinion was not provided as to whether diabetes aggravated his macular degeneration.  Further diminishing the probative value of the VA opinion is the notation that "He does not report how long the condition has existed for three years," the meaning of which is ambiguous.  Regardless, the Board finds that there is competent, probative evidence of a relationship between the Veteran's service-connected diabetes mellitus and his cataracts and macular degeneration.  

The Board notes that the private opinion was provided by a qualified professional and is based upon not only ongoing treatment but also objective test results, as reflected in the private treatment records, rendering the respective conclusions contained therein highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, although the courts have rejected the treating physician rule, the probative value of the treating physician's opinion is enhanced when considered with the physician's knowledge and experience treating the Veteran's respective conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

In this case, the evidence is in at least equipoise, and thus, resolving doubt in his favor, service connection is warranted for cataracts and macular degeneration secondary to service-connected diabetes mellitus.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for cataracts is granted.  

Service connection for macular degeneration is granted.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


